Citation Nr: 0732321	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
retained metallic foreign bodies in the mid-spinal area.

2.  Entitlement to an initially compensable evaluation for 
residuals of retained foreign bodies in the lungs.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946 and from October 1947 to March 1952.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  This case was remanded by the Board 
in August 2005 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis related to retained metallic foreign bodies in the 
mid-spinal area.

2.  The veteran does not currently have any residuals of 
retained foreign bodies in the lungs.


CONCLUSIONS OF LAW

1.  Residuals of retained metallic foreign bodies in the 
mid-spinal area were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initially compensable evaluation for 
residuals of retained foreign bodies in the lungs have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in August 2002 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in November 2005, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Spine

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that he sustained 
multiple shrapnel wounds in September 1951, including to his 
back.  The post-service medical evidence of record 
consistently shows that the veteran continues to have 
retained metallic foreign bodies.

After separation from military service, a May 2000 VA 
radiographic report stated that on views of the veteran's 
cervical spine, metallic fragments were seen in the upper 
neck, predominantly located on the posterior.

A September 2006 VA spine examination report stated that the 
veteran's claims file was reviewed in conjunction with the 
examination.  The veteran complained of back pain since 
separation from military service.  He did not wear a back 
brace and his activities of daily living were unaffected.  
The veteran reported that repetitive motion increased the 
pain but did not result in additional limitation of motion.  
He reported no history of acute, incapacitating back pain in 
the previous 12 months.  The veteran did not take medication 
specifically for his back pain.

On physical examination, the veteran's posture was good, but 
there was a moderate dorsal kyphosis involving the mid and 
lower dorsal areas.  The veteran's thoracic spine had good 
muscle tone and no spasm.  There were complaints of pain on 
palpation of the spine and no shrapnel scar was visible.  
There examiner stated that the was no other deformity in the 
upper back.  The veteran's thoracolumbar spine had normal 
lumbar lordosis and muscle tone was moderate without any 
spasm.  Tenderness was noted in the upper lumbar area.  No 
shrapnel scars were visible in the lower back.  The examiner 
noted a single very small, irregular, superficial, pale scar 
near the side of the shoulder, at the scapular area.  The 
scar did not have tenderness, tissue loss, adhesion, or any 
neurovascular involvement.  The surrounding skin was healthy.  
The veteran's range of motion was limited.  On x-ray 
examination, there was kyphosis and degenerative changes of 
the thoracic spine and degenerative disc disease with 
scoliosis convexity on the left side of the lumbar spine.  
The diagnosis was degenerative disc disease of the thoracic 
and lumbar spines with kyphosis in the thoracic area and 
scoliosis in the lumbar region.  The diagnosis also stated 
that there were a few scattered minor metal fragments in the 
soft tissues, mostly in the thoracic region and also one at 
the back of the neck.  The physician stated that "it is my 
opinion that the veteran's current skeletal back conditions 
are not related to the shell fragment wounds to his back."

In a February 2007 addendum to the September 2006 VA spine 
examination report, the VA physician stated that the foreign 
body fragments seen on the thoracic spine x-ray were the same 
fragments visible on the chest x-rays.  It was further stated 
that the fragments were "embedded only in the soft tissues 
of the back (muscle and/or subcutaneous tissues).  They have 
not passed through muscle."

The evidence of record shows that the veteran has not been 
diagnosed with residuals of retained metallic foreign bodies 
in the mid-spinal area.  While the medical evidence of record 
shows that the veteran has current diagnoses of multiple back 
disorders, the evidence also shows that these disorders are 
not related to the veteran's in-service shrapnel wounds.  The 
only evidence of record that addresses whether the veteran's 
current back disorders are related to his in-service shrapnel 
wounds is the September 2006 VA spine examination report, 
which stated that "the veteran's current skeletal back 
conditions are not related to the shell fragment wounds to 
his back."  While it is clear that the veteran has retained 
metallic foreign bodies in his back, there is no medical 
evidence of record that these bodies cause any residual 
symptoms or are related to a current diagnosis of any kind.  
Accordingly, the medical evidence of record does not show 
that the veteran has a current back disability that is 
related to his in-service shrapnel wounds.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The veteran's statements alone are not sufficient to prove 
that he has a current back disability that is related to his 
in-service shrapnel wounds.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that he has a current back disability that is 
related to his in-service shrapnel wounds.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the medical evidence 
of record does not show that the veteran has a current back 
disability that is related to his in-service shrapnel wounds.  
As such, service connection for residuals of retained 
metallic foreign bodies in the mid-spinal area is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current back 
disability that is related to his in-service shrapnel wounds, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Lungs

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's residuals of retained foreign 
bodies in the lungs claim, because the appeal of this issue 
is based on the assignment of an initial evaluation following 
an initial award of service connection for residuals of 
retained foreign bodies in the lungs.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

Service connection for residuals of retained metallic foreign 
bodies in the lungs was granted by a November 2002 rating 
decision and a noncompensable evaluation was assigned under 
38 C.F.R. § 4.118, Diagnostic Codes 6899-6824, effective 
April 5, 2001.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined. With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  The hyphenated diagnostic code in this 
case indicates that an unlisted lung disability, under 
Diagnostic Code 6899, was the service-connected disorder, and 
chronic lung abscess, under Diagnostic Code 6824, was a 
residual condition.  See 38 C.F.R. § 4.27 (2007) (unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99").

A February 2000 VA outpatient medical report gave a diagnosis 
of rule out pneumonia versus bronchitis.  The medical 
evidence of record shows that various lung disorders, 
including emphysema and chronic obstructive pulmonary disease 
(COPD), have been consistently diagnosed since February 2000.

A June 2000 VA computed tomography (CT) report stated that 
upon views of the veteran's lungs the impression was 
extensive emphysema with no active lung disease or other 
significant abnormality.  There were some metallic fragments 
in the right upper and left lower lungs, possibly old bullet 
or shrapnel fragments.

An August 2002 VA respiratory examination report stated that 
the veteran's claims file had been reviewed.  After physical 
examination, the diagnosis was COPD, oxygen-dependent, and 
small metallic foreign bodies in the right upper and left 
lower lungs.  The examiner stated that 

[i]t is my opinion that the veteran's 
pulmonary impairment is likely secondary 
to his COPD and not due to his previous 
shrapnel fragment wound.  It is my 
opinion that the veteran's breathing 
problems are likely related to this 
chronic tobacco abuse and unlikely 
related to his previous shrapnel fragment 
wounds.

A July 2003 letter from a VA nurse practitioner stated that 
the veteran was under the nurse's care for moderate 
emphysema.  The letter stated that the veteran had exertional 
and nocturnal hypoxia requiring supplemental oxygen during 
the day with activity and while asleep.  The nurse 
practitioner stated that "[t]his condition could be 
exacerbated by the metallic foreign bodies in the apex of his 
right lung and the base of his left lung."

A September 2005 VA pulmonary examination report stated that 
the veteran's claims file had been reviewed.  After physical 
examination, the physician stated that the "[v]eteran's 
pulmonary condition is due to COPD.  There is no lung 
involvement or any lung injury or any lung disease due to or 
as a consequence of shrapnel[.]"

Subsequently, a November 2005 addendum to the September 2005 
VA pulmonary examination report stated that the veteran's 
claims file had been reviewed again.  The physician stated

[t]here is no lung disease consequence of 
shrapnel (metallic foreign bodies) in 
this veteran.  Because I do not see any 
metallic foreign bodies in the lungs, as 
again re-reviewing the CT thorax of [June 
13, 2000] and [May 28, 2003] the metallic 
fragments are seen only in the CHEST WALL 
and NOT IN THE LUNGS.  If there is no 
metallic body in the lungs there is no 
question of any lung damage or disease 
due to that.  Also the veteran has no 
history of any pneumothorax or any 
history of lung surgery or any removal of 
[shrapnel] FROM THE LUNGS OR PLEURA (this 
was noted in my examination [history of 
present illness]).

In regards to the opinion expressed in the August 2002 VA 
respiratory examination report, the physician stated

I agree with [the August 2002 
physician's] diagnosis of COPD, 
oxygen-dependant.  I do not agree with 
the 2nd diagnosis 'small metallic foreign 
bodies in the right upper and left lower 
lungs'.  These metallic foreign bodies 
are not in the lungs but in the chest 
wall outside the lungs as seen on CT 
thorax as mentioned above.  I agree with 
his opinion that 'veteran's breathing 
problems are likely related to his 
chronic tobacco abuse and unlikely 
related to his previous [shrapnel] 
fragment wounds'[.]

In regard to the opinion expressed in the July 2003 letter 
from a VA nurse practitioner, the physician stated "I do not 
agree with his last statement that 'this condition could be 
exacerbated by the metallic foreign bodies......' as there is no 
definite evidence of metallic foreign body in THE LUNG as 
noted above on CT thorax."

The medical evidence of record does not show that the veteran 
currently has any pulmonary or respiratory residuals of 
retained foreign bodies.  While service connection has 
already been established for residuals of retained foreign 
bodies in the lungs, the most recent medical evidence of 
record shows that the veteran's previous diagnoses of 
retained metallic bodies in the lungs were erroneous.  As 
such, while the veteran has currently diagnosed respiratory 
and pulmonary disorders, the medical evidence of record shows 
that they are not related to a service-connected disorder.  
Accordingly, a compensable evaluation is not warranted for 
residuals of retained foreign bodies in the lungs under any 
Diagnostic Code.  See 38 C.F.R. Part 4.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for residuals of retained foreign 
bodies in the lungs, there is no basis for staged ratings 
with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49; see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria).


ORDER

Service connection for residuals of retained metallic foreign 
bodies in the mid-spinal area is denied.

An initially compensable evaluation for residuals of retained 
foreign bodies in the lungs is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


